        Case 5:16-cv-06370-EJD Document 743 Filed 05/03/21 Page 1 of 2




 1   J. Noah Hagey, Esq. (SBN: 262331)
         hagey@braunhagey.com
 2   Matthew Borden, Esq. (SBN: 214323)
         borden@braunhagey.com
 3   Jeffrey M. Theodore, Esq. (SBN: 324823)
         theodore@braunhagey.com
 4   Ronald J. Fisher, Esq. (SBN: 298660)
         fisher@braunhagey.com
 5   Hunter B. Thomson, Esq. (SBN: 330533)
          thomson@braunhagey.com
 6   BRAUNHAGEY & BORDEN LLP
     351 California Street, Tenth Floor
 7   San Francisco, CA 94104
     Telephone: (415) 599-0210
 8   Facsimile: (415) 599-0210

 9   ATTORNEYS FOR PLAINTIFF
     OPTRONIC TECHNOLOGIES, INC.
10

11                              UNITED STATES DISTRICT COURT

12                             NORTHERN DISTRICT OF CALIFORNIA

13                                     SAN JOSE DIVISION

14
                                                   )   Case No. 5:16-cv-06370-EJD
15 OPTRONIC TECHNOLOGIES, INC., d/b/a              )
   Orion Telescopes & Binoculars ®, a California   )   [PROPOSED] ORDER GRANTING
16 corporation,                                    )   PLAINTIFF’S ADMINISTRATIVE
                                                   )   MOTION TO REOPEN CASE
17                Plaintiff,                       )
                                                   )   Judge:           Hon. Edward J. Davila
18         v.                                      )
                                                   )   Compl. Filed:          Nov. 1, 2016
19 NINGBO SUNNY ELECTRONIC CO., LTD.,              )   First Am.              Nov. 3, 2017
   SUNNY OPTICS, INC., MEADE                       )   Compl.:
20 INSTRUMENTS CORP., and DOES 1 - 25,             )   Final Pretrial         Oct. 10, 2019
                                                   )   Conf.:
21                Defendants.                      )   Trial Date:            Oct. 15, 2019
                                                   )
22                                                 )   Final Judgment:        April 9, 2020
                                                   )
23

24

25

26

27

28

                                                                   Case No. 5:16-cv-06370-EJD
         [PROPOSED] ORDER GRANTING PLAINTIFF’S ADMINISTRATIVE MOTION TO REOPEN CASE
        Case 5:16-cv-06370-EJD Document 743 Filed 05/03/21 Page 2 of 2




 1         Having reviewed the papers submitted in connection with this matter, the Court

 2 ORDERS that the case be reopened for purposes of post-judgment discovery.

 3         The Court FURTHER ORDERS that Orion may serve the following document requests:

 4           1. All Communications between You and Defendants, Ningbo Zhanjing, ViewWay,

 5              Jiangsu Stuttgart, Homeinside, Ningbo Heming, Nantong Schmidt Opto-Electrical

 6              Technology Co., Ltd., and Suzhou Synta Optical Technology Co., Ltd., Concerning

 7              any Telescope Products during the Relevant Time Period.

 8           2. Documents sufficient to identify any purchase of sale of Telescope Products during

 9              the Relevant Time Period between You and the entities listed in (1) above, including

10              the SKU, manufacturer, and quantity of each Telescope Product purchased or sold.

11 Defined terms shall have the meaning assigned in Exhibit 10 to the Declaration of Matthew

12 Borden (Dkt. No. 734-11). This Order is without prejudice to Orion seeking permission from the

13 Court for further discovery as needed based on new evidence uncovered in its review.

14

15         IT IS SO ORDERED.
16

17 Dated: _______________,
                  May 3 2021
                                                       Hon. Edward J. Davila
18                                                     United States District Judge
19

20

21

22

23

24

25

26

27

28

                                                 1                 Case No. 5:16-cv-06370-EJD
         [PROPOSED] ORDER GRANTING PLAINTIFF’S ADMINISTRATIVE MOTION TO REOPEN CASE
